PER CURIAM.
We have for review Urbanek v. 18th Hole at Inverrary Condominium Ass’n, 599 So.2d 1056, 1056 (Fla. 4th DCA 1992), in which the Fourth District Court of Appeal affirmed based on its earlier decision in Urbanek v. 18th Hole at Inverrary Condominium Ass’n, 582 So.2d 154 (Fla. 4th DCA), review dismissed, 587 So.2d 1331 (Fla.1991), and certified the same question that it had certified in the prior case. In the first Urbanek case, the district court certified the following question:
WHETHER CATE v. OLDHAM [450 So.2d 224 (Fla.1984) ] APPLIES TO PRIVATE LITIGANTS TO BAR A SUBSEQUENT ACTION FOR MALICIOUS PROSECUTION WHERE THE PLAINTIFF HAS PREVIOUSLY ELECTED TO TAX COSTS AND/OR FEES AFTER SUCCESSFULLY DEFENDING THE UNDERLYING ACTION?
Urbanek, 582 So.2d at 155. We have jurisdiction based on article V, section 3(b)(4) of the Florida Constitution. We answer the certified question in the negative based on our decision in Londono v. Turkey Creek, Inc., 609 So.2d 14 (Fla.1992). Accordingly, we quash the decision below and remand for proceedings consistent with this Court’s decision in Londono.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.